By the Court,
Valentine, J.
The only error assigned in this case, is that the court below erred in granting a new trial. The new trial was granted upon the ground that the court below erred in its instructions to the jury. The instructions to the jury were not erroneous, except, perhaps, in this: that in those portions of the charge which were most favorable to the plaintiff in error, the court, by going into detail and by repetitions, made the charge seem altogether too favorable to the plaintiff in error. And the court also used the word satisfied in its charge, in a way, which, if understood by the jury in its technical and restricted sense, would certainly mislead them. The court charged that “the jury must be reasonably satisfied that by reason of the violation of the contract the plaintiffs have been damaged in so much money, before they can be justified in returning a verdict for any specified amount. Unless the jury are satisfied from the weight of the evidence of the first point, to-wit: of the violation of the contract, they need not enquire further, but will return a verdict for the defendant.”
To be satisfied of the truth of a fact or proposition in law, is to have every reasonable doubt of its truth removed from the mind. [1 Greenl. Ev., § 2; Alby v. Repelye, 1 Hill’s Rep., 9.] In popular language, this word probably has a broader signification; but taking the whole charge together, the jury may have given it the more restricted signification, and thereby have been misled. The court below has substantially found that the *238jury were so misled, and we shall not disturb that finding, or the order made thereon, unless it clearly appears to us that the finding and order were erroneous.
In a civil action a party is not bound to prove his case by evidence that will satisfy the jury beyond a reasonable doubt. He is bound to prove his case by a preponderance of the evidence; and if he has done so, however slight that preponderance may be, he has sufficiently proved his case. He should satisfy the jury that he has a preponderance of the evidence, but he is not required to satisfy them of the truth of his allegations. The jury may have many doubts, and reasonable ones too, of the truth of the allegations; but if his evidence preponderates over that of his adversary, he is entitled to a verdict.
This court will exercise a supervisory control over the action of the district court in either granting or refusing a new trial, and reverse the order of the district, in either case, whenever that court misapplies or mistakes some settled principle of law, or manifestly abuses its discretion, to the prejudice of either party, [tren. Stat., 735, § 542.] But this court will require a much stronger and clearer showing of legal error, or abuse of judicial discretion, before it will interfere, when the new trial has been granted than where it has been refused, for the very obvious reason that where a new trial has been granted an opportunity is offered for another full and fair trial upon the merits of the case, but where it has been refused it operates as a final adjudication between the parties. See 7 Iowa, 3, 90; 10 id., 396, 548; 11 id., 84; 15 id., 84; 22 id., 541; 22 Cal., 82; 29 Cal., 615, 644, 673; 6 Ind., 69; 8 id., 252; 22 id., 383; 14 Wis., 356, 687.
The order of the court below, granting a new trial, is affirmed.
All the justices concurring.